20-12097-scc       Doc 137       Filed 10/14/20 Entered 10/14/20 22:00:49                   Main Document
                                             Pg 1 of 22



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re
                                                                    Chapter 11
CENTURY 21 DEPARTMENT STORES LLC,
et al.,                                                             Case No. 20-12097 (SCC)

                Debtors.1                                           (Jointly Administered)



                       SCHEDULE OF ASSETS AND LIABILITIES FOR
                        C21 PHILADELPHIA LLC (CASE NO 20-12102)




1
        The Debtors in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each
        Debtor’s federal tax identification number, as applicable, are Century 21 Department Stores LLC (4073),
        L.I. 2000, Inc. (9619), C21 Department Stores Holdings LLC (8952), Giftco 21 LLC (0347), Century 21
        Fulton LLC (4536), C21 Philadelphia LLC (2106), Century 21 Department Stores of New Jersey, L.L.C.
        (1705), Century 21 Gardens Of Jersey, LLC (9882), C21 Sawgrass Blue, LLC (8286), C21 GA Blue LLC
        (5776), and Century Paramus Realty LLC (5033). The Debtors’ principal place of business is: 22 Cortlandt
        Street, 5th Floor, New York, NY 10007.
               20-12097-scc               Doc 137        Filed 10/14/20 Entered 10/14/20 22:00:49   Main Document
                                                                     Pg 2 of 22
 Fill in this information to identify the case:

 Debtor name: C21 Philadelphia LLC

 United States Bankruptcy Court for the: Southern District of New York
                                                                                                            Check if this is an
 Case number: 20-12102
                                                                                                            amended ling


O cial Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 1. Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B)
  1a. Real property:                                                                                                    $0.00
          Copy line 88 from Schedule A/B
  1b. Total personal property:                                                                                   $216,701.18
          Copy line 91A from Schedule A/B
  1c. Total of all property:                                                                                     $216,701.18
          Copy line 92 from Schedule A/B


 2. Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)                              $56,241,128.09
 Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
  3a. Total claim amounts of priority unsecured claims:                                                                 $0.00
          Copy the total claims from Part 1 from line 5a of Schedule E/F
  3b. Total amount of claims of nonpriority amount of unsecured claims:                                          $407,804.07
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


 4. Total Liabilities                                                                                         $56,648,932.16
 Lines 2 + 3a + 3b
                   20-12097-scc              Doc 137        Filed 10/14/20 Entered 10/14/20 22:00:49                                    Main Document
                                                                        Pg 3 of 22
   Fill in this information to identify the case:

   Debtor name: C21 Philadelphia LLC

   United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                         Check if this is an
   Case number: 20-12102
                                                                                                                                                         amended ling


 O cial Form 206A/B
 Schedule A/B: Assets — Real and Personal Property 12/15
  Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the
  debtor holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets
  or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired
  Leases (O cial Form 206G).
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case
  number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the
  attachment in the total for the pertinent part.
  For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation
  schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
  claims. See the instructions to understand the terms used in this form.

 Part 1:     Cash and Cash Equivalents

1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.

       Yes. Fill in the information below.



  All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest

 2. Cash on hand

 2.1                                                                                                                                                              $24,382.82

  Cash in Money Room - Philly



 3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
 Name of institution (bank or brokerage rm)                           Type of account                    Last 4 digits of account #


 3.1       JPMorgan Chase                                                   Chase Credit Card PH         6362                                                     $20,045.13



 3.2       JPMorgan Chase                                                   Chase Operating/Main         6388                                                     $73,908.00
                                                                            PH



 3.3       JPMorgan Chase                                                   Chase Change PH              6396                                                           $0.00



 3.4       JPMorgan Chase                                                   Chase Payroll                6404                                                     $32,831.91



 3.5       JPMorgan Chase                                                   Chase Accounts Payable       6438                                                           $0.00



 4. Other cash equivalents (Identify all)
 4.1       AMEX RECEIVABLE - PH                                                                                                                                     $1,662.44



 4.2       VISA/MC RECEIVABLE - PH                                                                                                                                $56,748.29
Debtor     C21 Philadelphia LLC_____________________________________________________                   Case number (if known) 20-12102________________________________________
           Name
                    20-12097-scc              Doc 137          Filed 10/14/20 Entered 10/14/20 22:00:49                                      Main Document
  4.3       DISCOVER RECEIVABLE - PH                                       Pg 4 of 22                                                                                   $1,021.89



  4.4       PLCC RECEIVABLE - PH                                                                                                                                        $6,100.61



  4.5       DISCOVER CHARGEBACKS - PH                                                                                                                                       $0.09



  5. Total of Part 1
  Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                                                    $216,701.18



  Part 2:     Deposits and prepayments

  6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.

        Yes. Fill in the information below.



                                                                                                                                             Current value of debtor’s interest
  7. Deposits, including security deposits and utility deposits
  Description, including name of holder of deposit


  7.1



  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
  Description, including name of holder of prepayment


  8.1



  9. Total of Part 2
  Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                                           $0.00



  Part 3:     Accounts receivable

  10. Does the debtor have any accounts receivable?

        No. Go to Part 4.

        Yes. Fill in the information below.



                                                                                                                                             Current value of debtor’s interest
  11. Accounts receivable
  11a.      90 days old or                                          $      —                                           $    = ........   
            less:
                                     face amount                               doubtful or uncollectible accounts

  11b.      Over 90 days old:                                       $      —                                           $    = ........   

                                     face amount                               doubtful or uncollectible accounts


  12. Total of Part 3
  Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                                           $0.00



  Part 4:     Investments
Debtor   C21 Philadelphia LLC_____________________________________________________             Case number (if known) 20-12102________________________________________
         Name
                 20-12097-scc               Doc 137         Filed 10/14/20 Entered 10/14/20 22:00:49                              Main Document
  13. Does the debtor own any investments?                              Pg 5 of 22
     No. Go to Part 5.

     Yes. Fill in the information below.



                                                                                         Valuation method used for current         Current value of debtor’s interest
                                                                                         value
  14. Mutual funds or publicly traded stocks not included in Part 1
  Name of fund or stock:


  14.1



  15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
  partnership, or joint venture
  Name of entity:                                           % of ownership:


  15.1



  16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
  Describe:


  16.1



  17. Total of Part 4
  Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                                 $0.00



  Part 5:   Inventory, excluding agriculture assets

  18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.

     Yes. Fill in the information below.



   General description                                       Date of       Net book value of            Valuation method used      Current value of debtor’s interest
                                                             the last      debtor's interest            for current value
                                                             physical      (Where available)
                                                             inventory
  19. Raw materials
  19.1                                                                                         $



  20. Work in progress
  20.1                                                                                         $



  21. Finished goods, including goods held for resale
  21.1                                                                                         $



  22. Other inventory or supplies
  22.1                                                                                         $



  23. Total of Part 5
  Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                                                 $0.00
Debtor     C21 Philadelphia LLC_____________________________________________________               Case number (if known) 20-12102________________________________________
           Name
                   20-12097-scc              Doc 137           Filed 10/14/20 Entered 10/14/20 22:00:49                                Main Document
  24. Is any of the property listed in Part 5 perishable?                  Pg 6 of 22
     No

     Yes


  25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was led?

         No
                     Book value                         $            Valuation method                                       Current value                                    $
         Yes


  26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

     No

     Yes


  Part 6:      Farming and shing-related assets (other than titled motor vehicles and land)

  27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

     No. Go to Part 7.

     Yes. Fill in the information below.



   General description                                                         Net book value of           Valuation method used        Current value of debtor’s interest
                                                                               debtor's interest           for current value
                                                                               (Where available)
  28. Crops—either planted or harvested
  28.1                                                                                             $



  29. Farm animals Examples: Livestock, poultry, farm-raised sh
  29.1                                                                                             $



  30. Farm machinery and equipment (Other than titled motor vehicles)
  30.1                                                                                             $



  31. Farm and shing supplies, chemicals, and feed
  31.1                                                                                             $



  32. Other farming and shing-related property not already listed in Part 6
  32.1                                                                                             $



  33. Total of Part 6
  Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                                                      $0.00



  34. Is the debtor a member of an agricultural cooperative?

         No

         Yes. Is any of the debtor’s property stored at the cooperative?

                        No

                        Yes
Debtor     C21 Philadelphia LLC_____________________________________________________              Case number (if known) 20-12102________________________________________
           Name
                  20-12097-scc             Doc 137          Filed 10/14/20 Entered 10/14/20 22:00:49                                 Main Document
                                                                               Pg the
  35. Has any of the property listed in Part 6 been purchased within 20 days before 7 of 22 was led?
                                                                                      bankruptcy

         No
                   Book value                        $           Valuation method                                        Current value                                 $
         Yes


  36. Is a depreciation schedule available for any of the property listed in Part 6?

     No

     Yes


  37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No

     Yes
Debtor    C21 Philadelphia LLC_____________________________________________________                          Case number (if known) 20-12102________________________________________
          Name
                   20-12097-scc                 Doc 137            Filed 10/14/20 Entered 10/14/20 22:00:49                                            Main Document
                                                                               Pg 8 of 22
  Part 7:    O ce furniture, xtures, and equipment; and collectibles

  38. Does the debtor own or lease any o ce furniture, xtures, equipment, or collectibles?

     No. Go to Part 8.

     Yes. Fill in the information below.



   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
                                                                                     debtor's interest                for current value
                                                                                     (Where available)
  39. O ce furniture
  39.1                                                                                                      $




  40. O ce xtures
  40.1                                                                                                      $




  41. O ce equipment, including all computer equipment and communication systems equipment and software
  41.1                                                                                                      $




  42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections; other
  collections, memorabilia, or collectibles

  42.1                                                                                                      $




  43. Total of Part 7
  Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                                                         $0.00



  44. Is a depreciation schedule available for any of the property listed in Part 7?

     No

     Yes


  45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

     No

     Yes


  Part 8:    Machinery, equipment, and vehicles

  46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.

     Yes. Fill in the information below.



   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
   Include year, make, model, and identi cation numbers (i.e., VIN,                  debtor's interest                for current value
   HIN, or N-number)                                                                 (Where available)
  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
  47.1                                                                                                      $




  48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
Debtor    C21 Philadelphia LLC_____________________________________________________                  Case number (if known) 20-12102________________________________________
          Name
                    20-12097-scc               Doc 137        Filed 10/14/20 Entered 10/14/20 22:00:49                                  Main Document
  48.1                                                                    Pg 9 of 22 $


  49. Aircraft and accessories
  49.1                                                                                              $




  50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)
  50.1                                                                                              $




  51. Total of Part 8.
  Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                                                      $0.00



  52. Is a depreciation schedule available for any of the property listed in Part 8?

     No

     Yes


  53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

     No

     Yes


  Part 9:     Real Property

  54. Does the debtor own or lease any real property?

     No. Go to Part 10.

     Yes. Fill in the information below.


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
   Description and location of property                         Nature and extent of          Net book value of           Valuation method used        Current value of
   Include street address or other description such as          debtor’s interest in          debtor's interest           for current value            debtor’s interest
   Assessor Parcel Number (APN), and type of property           property                      (Where available)
   (for example, acreage, factory, warehouse,
   apartment or o ce building), if available.

  55.1       Store - 76 - Philadephia - 821 Market St,        Real Property Lease                                   $                                 Undetermined
             Philadelphia, PA 19107



  56. Total of Part 9.
  Add the current value of all lines in question 55 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                                                      $0.00



  57. Is a depreciation schedule available for any of the property listed in Part 9?

     No

     Yes


  58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

     No

     Yes


  Part 10:       Intangibles and intellectual property
Debtor    C21 Philadelphia LLC_____________________________________________________                Case number (if known) 20-12102________________________________________
          Name
                    20-12097-scc            Doc 137          Filed 10/14/20 Entered 10/14/20 22:00:49                                  Main Document
                                                                                Pg 10 of 22
  59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.

     Yes. Fill in the information below.



   General description                                                       Net book value of              Valuation method used      Current value of debtor’s interest
                                                                             debtor's interest              for current value
                                                                             (Where available)
  60. Patents, copyrights, trademarks, and trade secrets
  60.1                                                                                            $




  61. Internet domain names and websites
  61.1                                                                                            $




  62. Licenses, franchises, and royalties
  62.1                                                                                            $




  63. Customer lists, mailing lists, or other compilations
  63.1                                                                                            $




  64. Other intangibles, or intellectual property
  64.1                                                                                            $




  65. Goodwill
  65.1                                                                                            $




  66. Total of Part 10.
  Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                                                     $0.00



  67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

     No

     Yes


  68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

     No

     Yes


  69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

     No

     Yes


  Part 11:       All other assets

  70. Does the debtor own any other assets that have not yet been reported on this form?
  Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.

     Yes. Fill in the information below.
Debtor    C21 Philadelphia LLC_____________________________________________________                 Case number (if known) 20-12102________________________________________
          Name
                 20-12097-scc               Doc 137           Filed 10/14/20 Entered 10/14/20 22:00:49                                 Main Document
                                                                          Pg 11 of 22                                                   Current value of debtor’s interest
  71. Notes receivable
  Description (include name of obligor)
  71.1                                                                  $                                              $   =   
                                                                                       -
                                               total face amount                           doubtful or uncollectible
                                                                                           amount



  72. Tax refunds and unused net operating losses (NOLs)
  Description (for example, federal, state, local)
  72.1                                                                                              Tax year




  73. Interests in insurance policies or annuities
  73.1




  74. Causes of action against third parties (whether or not a lawsuit has been led)
  74.1

  Nature of Claim
  Amount requested                                                                                $



  75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
  75.1

  Nature of Claim
  Amount requested                                                                                $



  76. Trusts, equitable or future interests in property
  76.1




  77. Other property of any kind not already listed Examples: Season tickets, country club membership
  77.1




  78. Total of Part 11.
  Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                                      $0.00



  79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

     No

     Yes
Debtor    C21 Philadelphia LLC_____________________________________________________                Case number (if known) 20-12102________________________________________
          Name
                     20-12097-scc                Doc 137         Filed 10/14/20 Entered 10/14/20 22:00:49                             Main Document
                                                                             Pg 12 of 22
  Part 12:       Summary

    In Part 12 copy all of the totals from the earlier parts of the form.

   Type of property                                                           Current value of             Current value of real
                                                                              personal property            property

  80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.                $216,701.18


  81. Deposits and prepayments. Copy line 9, Part 2.                                         $0.00


  82. Accounts receivable. Copy line 12, Part 3.                                             $0.00


  83. Investments. Copy line 17, Part 4.                                                     $0.00


  84. Inventory. Copy line 23, Part 5.                                                       $0.00


  85. Farming and shing-related assets. Copy line 33, Part 6.                                $0.00


  86. O ce furniture, xtures, and equipment; and collectibles. Copy                          $0.00
  line 43, Part 7.


  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                              $0.00


  88. Real property. Copy line 56, Part 9.                                                                                $0.00


  89. Intangibles and intellectual property.. Copy line 66, Part 10.                         $0.00


  90. All other assets. Copy line 78, Part 11.                                               $0.00


  91. Total. Add lines 80 through 90 for each column                   91a.                                            91b.
                                                                                     $216,701.18                                                         $0.00



  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                                                             $216,701.18
                  20-12097-scc                  Doc 137         Filed 10/14/20 Entered 10/14/20 22:00:49                                  Main Document
                                                                            Pg 13 of 22
  Fill in this information to identify the case:

  Debtor name: C21 Philadelphia LLC

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                       Check if this is an
  Case number: 20-12102
                                                                                                                                                       amended ling


O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property
Be as complete and accurate as possible.

Part 1:     List Creditors Who Have Claims Secured by Property

1. Do any creditors have claims secured by debtor's property?

   No. Check this box and submit page 1 of this form to the court with debtor`s other schedules. Debtor has nothing else to report on this form.

   Yes. Fill in the information below.


2. List creditors who have secured claims.If a creditor has more than one secured claim, list the creditor   Column A                         Column B
separately for each claim.
                                                                                                             Amount of Claim                  Value of collateral that
                                                                                                             Do not deduct the value of       supports this claim
                                                                                                             collateral.

  2.1                                                   Describe debtor's property that is subject to                      $7,691,644.09     Undetermined
                                                        the lien:
              JPMorgan Chase Bank, NA
              131 South Dearborn
                                                        Describe the lien
              5th Floor
                                                        Letter of Credit; Bene ciary Lincoln Triangle
              Chicago, IL 60603-5506
                                                        Commercial Holding Co. LLC c/o Millenium
           Date debt was incurred?                      Partners
           2/15/2017                                    Is the creditor an insider or related party?
           Last 4 digits of account number                 No
           1692
                                                           Yes
           Do multiple creditors have an interest
           in the same property?                        Is anyone else liable on this claim?

               No                                          No

               Yes. Specify each creditor, including       Yes. Fill out Schedule H: Codebtors(O cial

          this creditor, and its relative priority.    Form 206H)
           JPMorgan Chase Bank, N.A. 48%;               As of the petition ling date, the claim is:
                                                        Check all that apply.
           Bank of America, N.A. 32% & Bank
           Hapoalim B.M. 20%                                 Contingent

                                                             Unliquidated

                                                             Disputed
Debtor    C21 Philadelphia LLC_____________________________________________________                      Case number (if known) 20-12102________________________________________
          Name
                   20-12097-scc                  Doc 137        Filed 10/14/20 Entered 10/14/20 22:00:49 Main Document
    2.2                                                                            Pg
                                                          Describe debtor's property that14   of 22to
                                                                                          is subject  $10,000,000.00 Undetermined
                                                          the lien:
                 JPMorgan Chase Bank, NA
                 131 South Dearborn
                                                          Describe the lien
                 5th Floor
                                                          Letter of Credit; Bene ciary Mayore Estates
                 Chicago, IL 60603-5506
                                                          LLC and 80 Lafayette Associates LLC
            Date debt was incurred?                       Is the creditor an insider or related party?
                                                             No
            Last 4 digits of account number
                                                             Yes

                                                          Is anyone else liable on this claim?
            Do multiple creditors have an interest
            in the same property?                            No
                 No                                          Yes. Fill out Schedule H: Codebtors(O cial
                 Yes. Specify each creditor, including   Form 206H)
                                                          As of the petition ling date, the claim is:
           this creditor, and its relative priority.
                                                          Check all that apply.
            JPMorgan Chase Bank, N.A. 48%;
            Bank of America, N.A. 32% & Bank                   Contingent
            Hapoalim B.M. 20%
                                                               Unliquidated

                                                               Disputed



    2.3                                                   Describe debtor's property that is subject to                       $38,050,359.00       Undetermined
                                                          the lien:
                 JPMorgan Chase Bank, NA
                 131 South Dearborn
                                                          Describe the lien
                 5th Floor
                                                          Commercial Loan; Bene ciary JPMorgan
                 Chicago, IL 60603-5506
                                                          Chase Bank, N.A. 48%; Bank of America, N.A.
            Date debt was incurred?                       32% & Bank Hapoalim B.M. 20%
                                                          Is the creditor an insider or related party?
            Last 4 digits of account number                  No
            1679
                                                             Yes
            Do multiple creditors have an interest
                                                          Is anyone else liable on this claim?
            in the same property?
                 No                                          No

                 Yes. Specify each creditor, including       Yes. Fill out Schedule H: Codebtors(O cial
                                                         Form 206H)
           this creditor, and its relative priority.
                                                          As of the petition ling date, the claim is:
            JPMorgan Chase Bank, N.A. 48%;
                                                          Check all that apply.
            Bank of America, N.A. 32% & Bank
            Hapoalim B.M. 20%                                  Contingent

                                                               Unliquidated

                                                               Disputed
Debtor    C21 Philadelphia LLC_____________________________________________________                      Case number (if known) 20-12102________________________________________
          Name
                   20-12097-scc                  Doc 137        Filed 10/14/20 Entered 10/14/20 22:00:49 Main Document
    2.4                                                                            Pg
                                                          Describe debtor's property that15   of 22to
                                                                                          is subject  $499,125.00 Undetermined
                                                          the lien:
                 JPMorgan Chase Bank, NA
                 131 South Dearborn
                                                          Describe the lien
                 5th Floor
                                                          Letter of Credit; Bene ciary One North Park
                 Chicago, IL 60603-5506
                                                          LLC
            Date debt was incurred?                       Is the creditor an insider or related party?
                                                             No
            Last 4 digits of account number
            1679                                             Yes
                                                          Is anyone else liable on this claim?
            Do multiple creditors have an interest
            in the same property?                            No
                 No                                          Yes. Fill out Schedule H: Codebtors(O cial
                 Yes. Specify each creditor, including   Form 206H)
                                                          As of the petition ling date, the claim is:
           this creditor, and its relative priority.
                                                          Check all that apply.
            JPMorgan Chase Bank, N.A. 48%;
            Bank of America, N.A. 32% & Bank                   Contingent
            Hapoalim B.M. 20%
                                                               Unliquidated

                                                               Disputed




  3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                    $56,241,128.09
  Page, if any.
                20-12097-scc                  Doc 137         Filed 10/14/20 Entered 10/14/20 22:00:49                                        Main Document
                                                                          Pg 16 of 22
  Fill in this information to identify the case:

  Debtor name: C21 Philadelphia LLC

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                                Check if this is an
  Case number: 20-12102
                                                                                                                                                                amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List
the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal
Property (O cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G). Number the entries in Parts 1 and 2 in the boxes
on the left. If more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

Part 1:   List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

   No. Go to Part 2.

   Yes. Go to line 2.


2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority unsecured
claims, ll out and attach the Additional Page of Part 1.

                                                                                                                               Total claim                    Priority amount

 2.1                                                                      As of the petition ling date, the claim is:                     $539,599.25        Undetermined
                                                                          Check all that apply.
            Pennsylvania Department of Revenues                               Contingent
            Allentown Regional O ce
                                                                              Unliquidated
            29 North Route 100
            Allentown, PA 18106-9210                                          Disputed

          Date or dates debt was incurred                                 Basis for the claim:
          11/18/2019                                                      Sales Tax Audit Claim

          Last 4 digits of account number                                 Is the claim subject to offset?
                                                                             No

          Specify Code subsection of PRIORITY unsecured                      Yes
          claim:
          11 U.S.C. § 507(a) ( )



Part 2:   List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach the
Additional Page of Part 2.

                                                                                                                                                               Amount of claim

 3.1                                                                                        As of the petition ling date, the claim is:                                 $183,970.67
                                                                                            Check all that apply.
            801-Gallery C-3 MT, L.P.
                                                                                                 Contingent
            200 South Broad Street
            Philadelphia, PA 19102                                                               Unliquidated

          Date or dates debt was incurred                                                        Disputed
          Various
                                                                                            Basis for the claim:
                                                                                            Expense Invoice

                                                                                            Is the claim subject to offset?
                                                                                                No

                                                                                                Yes
Debtor    C21 Philadelphia LLC_____________________________________________________                     Case number (if known) 20-12102________________________________________
          Name
                    20-12097-scc               Doc 137         Filed 10/14/20 Entered 10/14/20 22:00:49                                       Main Document
   3.2                                                                     Pg 17Asofof 22
                                                                                       the petition ling date, the claim is:                                           $222,144.82
                                                                                            Check all that apply.
                 801-Gallery C-3 MT, L.P.
                                                                                                 Contingent
                 821 Market St
                 Philadelphia, PA 19107                                                          Unliquidated

            Date or dates debt was incurred                                                      Disputed
            06/2020; 07/2020
                                                                                            Basis for the claim:
                                                                                            Rent

                                                                                            Is the claim subject to offset?
                                                                                                No

                                                                                                Yes



   3.3                                                                                      As of the petition ling date, the claim is:                                     $160.38
                                                                                            Check all that apply.
                 Brass Lock & Key
                                                                                                 Contingent
                 536 N. Trooper Road
                 Norristown, PA 19403-4551                                                       Unliquidated

            Date or dates debt was incurred                                                      Disputed
            02/24/2020
                                                                                            Basis for the claim:
                                                                                            Expense Invoice

                                                                                            Is the claim subject to offset?
                                                                                                No

                                                                                                Yes



   3.4                                                                                      As of the petition ling date, the claim is:                                   $1,528.20
                                                                                            Check all that apply.
                 DWD Mechanical Contractor Inc.
                                                                                                 Contingent
                 1005 Kedron Avenue
                 Morton, PA 19070                                                                Unliquidated

            Date or dates debt was incurred                                                      Disputed
            06/19/2020; 07/01/2020
                                                                                            Basis for the claim:
                                                                                            Expense Invoice
                                                                                            Is the claim subject to offset?
                                                                                                No

                                                                                                Yes



  Part 3:    List Others to Be Noti ed About Unsecured Claims

  4. List in alphabetical order any others who must be noti ed for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees of claims
  listed above, and attorneys for unsecured creditors.

  If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
   Name and mailing address                                                                     On which line in Part 1 or Part 2 is the related              Last 4 digits of
                                                                                                creditor (if any) listed?                                     account number, if any

   4.1.                                                                                        Line



                                                                                                      Not listed. Explain




  Part 4:    Total Amounts of the Priority and Nonpriority Unsecured Claims

  5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                              Total of claim amounts

  5a. Total claims from Part 1                                                                                                        5a.                                     $0.00

  5b. Total claims from Part 2                                                                                                        5b.
Debtor   C21 Philadelphia LLC_____________________________________________________   Case number (if known) 20-12102________________________________________
         Name
                20-12097-scc            Doc 137         Filed 10/14/20 Entered 10/14/20 22:00:49                        Main Document
                                                                    Pg 18 of 22                                                                $407,804.07
  5c. Total of Parts 1 and 2                                                                                     5c.
                                                                                                                                              $407,804.07
  Lines 5a + 5b = 5c.
               20-12097-scc                Doc 137         Filed 10/14/20 Entered 10/14/20 22:00:49                                  Main Document
                                                                       Pg 19 of 22
  Fill in this information to identify the case:

  Debtor name: C21 Philadelphia LLC

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                      Check if this is an
  Case number: 20-12102
                                                                                                                                                      amended ling


O cial Form 206G
Schedule G: Executory Contracts and Unexpired Leases
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

Schedule G:    Executory Contracts and Unexpired Leases

1. Does the debtor have any executory contracts or unexpired leases?

   No. Check this box and le this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B).



 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the debtor
                                                                                         has an executory contract or unexpired lease

2.1     State what the contract        Store # 76: First Amendment of Lease
        or lease is for and the        Agreement                                           801-Gallery C-3 MT, L.P.
        nature of the debtor’s                                                             c/o PREIT Services, LLC
        interest                                                                           Attn: Linda L. Carroll
        State the term                 2,215 days                                          One Commerce Square
        remaining                                                                          2005 Market Street, Suite 1000
        List the contract number                                                           Philadelphia, PA 19103
        of any government
        contract
                 20-12097-scc                  Doc 137           Filed 10/14/20 Entered 10/14/20 22:00:49                                            Main Document
                                                                             Pg 20 of 22
  Fill in this information to identify the case:

  Debtor name: C21 Philadelphia LLC

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                                        Check if this is an
  Case number: 20-12102
                                                                                                                                                                        amended ling


O cial Form 206H
Schedule H: Codebtors
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.

1. Does the debtor have any codebtors?

   No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.

   Yes


2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules D-G. Include all
guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one
creditor, list each creditor separately in Column 2.

 Column 1: Codebtor                                                                                 Column 2: Creditor


 Name                              Mailing Address                                                  Name                                                              Check all schedules
                                                                                                                                                                      that apply:

2.1 See Exhibit                                                                                                                                                            D

                                                                                                                                                                           E/F

                                                                                                                                                                           G
                              20-12097-scc   Doc 137   Filed 10/14/20 Entered 10/14/20 22:00:49      Main Document
                                                             SCHEDULE H ATTACHMENT
                                                                   Pg 21 of 22
                                                                    Codebtors

    ID           Codebtor Name                 Codebtor Address         Creditor's Name             Creditor's Address         D   E/F   G
  2.001 Century 21 Department Stores LLC      22 Cortlandt Street, JPMorgan Chase Bank, N.A.   131 South Dearborn 5th Floor,   X
                                              New York, NY 10007                               Chicago, IL 60603-5506

  2.002 L.I. 2000, Inc.                       22 Cortlandt Street, JPMorgan Chase Bank, N.A.   131 South Dearborn 5th Floor,   X
                                              New York, NY 10007                               Chicago, IL 60603-5506

  2.003 C21 Department Stores Holdings        22 Cortlandt Street, JPMorgan Chase Bank, N.A.   131 South Dearborn 5th Floor,   X
        LLC                                   New York, NY 10007                               Chicago, IL 60603-5506

  2.004 Giftco 21 LLC                         22 Cortlandt Street, JPMorgan Chase Bank, N.A.   131 South Dearborn 5th Floor,   X
                                              New York, NY 10007                               Chicago, IL 60603-5506

  2.005 Century 21 Fulton LLC                 22 Cortlandt Street, JPMorgan Chase Bank, N.A.   131 South Dearborn 5th Floor,   X
                                              New York, NY 10007                               Chicago, IL 60603-5506

  2.006 Century 21 Department Stores of       22 Cortlandt Street, JPMorgan Chase Bank, N.A.   131 South Dearborn 5th Floor,   X
        New Jersey, L.L.C.                    New York, NY 10007                               Chicago, IL 60603-5506

  2.007 Century 21 Gardens of Jersey, LLC     22 Cortlandt Street, JPMorgan Chase Bank, N.A.   131 South Dearborn 5th Floor,   X
                                              New York, NY 10007                               Chicago, IL 60603-5506

  2.008 C21 Sawgrass Blue, LLC                22 Cortlandt Street, JPMorgan Chase Bank, N.A.   131 South Dearborn 5th Floor,   X
                                              New York, NY 10007                               Chicago, IL 60603-5506

  2.009 C21 GA Blue LLC                       22 Cortlandt Street, JPMorgan Chase Bank, N.A.   131 South Dearborn 5th Floor,   X
                                              New York, NY 10007                               Chicago, IL 60603-5506

  2.010 Century Paramus Realty, LLC           22 Cortlandt Street, JPMorgan Chase Bank, N.A.   131 South Dearborn 5th Floor,   X
                                              New York, NY 10007                               Chicago, IL 60603-5506




In re: C21 Philadelphia LLC
Case No. 20-12102                                                  Page 1 of 1
                20-12097-scc               Doc 137           Filed 10/14/20 Entered 10/14/20 22:00:49                              Main Document
                                                                         Pg 22 of 22
  Fill in this information to identify the case:

  Debtor name: C21 Philadelphia LLC

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                   Check if this is an
  Case number: 20-12102
                                                                                                                                                   amended ling


O cial Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the schedules of
assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents. This form must
state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.

  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


       Schedule A/B: Assets–Real and Personal Property (O cial Form 206A/B)

       Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)

       Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)

       Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G)

       Schedule H: Codebtors (O cial Form 206H)

       Summary of Assets and Liabilities for Non-Individuals (O cial Form 206Sum)

       Amended Schedule

       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (O cial Form 204)

       Other document that requires a
  declaration

I declare under penalty of perjury that the foregoing is true and correct.

10/14/2020                                                                            /s/ Norm Veit

Executed on                                                                           Signature of individual signing on behalf of debtor
                                                                                      Norm Veit

                                                                                      Printed name
                                                                                      Chief Financial O cer & Chief Information O cer
                                                                                      Position or relationship to debtor
